Citation Nr: 0333515	
Decision Date: 12/02/03    Archive Date: 12/15/03

DOCKET NO.  01-01 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel




REMAND

Previously, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.	Ask the appellant to provide a list of the names and 
addresses of all doctors and medical care facilities 
(hospitals, HMOs, etc.) who have treated him for a back 
disorder since 1966 to the present.  Provide the appellant 
with release forms and ask that a copy be signed and 
returned for each health care provider identified.

When the appellant responds, obtain records from each 
health care provider the appellant identifies (except 
where VA has already made reasonable efforts to obtain 
the records from a particular provider).  If these 
records can't be obtained and we don't have affirmative 
evidence that they don't exist, inform the appellant of 
the records that we were unable to obtain, including 
what efforts were made to obtain them.  Also inform the 
appellant that we will proceed to decide the appeal 
without these records unless he is able to submit them.  
Allow an appropriate period of time within which to 
respond.

2.	Ask the appellant to provide information as to the dates 
of any treatment for the claimed back disorder at any VA 
medical facility.  All identified treatment records from 
any reported VA medical facility not already contained 
within the claims file should be obtained and associated 
with the file.  If the search for the above records has 
negative results, the claims file must be properly 
documented with information obtained from the VA 
facilities specifically indicating that these records 
could not be obtained.

3.	The veteran should be scheduled to undergo a VA 
examination, conducted by an orthopedist, to evaluate the 
nature, severity, and etiology of the claimed back 
disorder.  If no such disorder is currently found, the 
examiner should so indicate.  The claims folder must be 
made available to and be thoroughly reviewed by the 
examiner in connection with the examination.  The examiner 
should indicate in the examination report that the claims 
file was reviewed.  All necessary tests and studies should 
be conducted in order to render a diagnosis of the claimed 
back disorder.  The examiner should review all of the 
veteran's medical records and history, including his 
service and post-service medical records, service medical 
notations dated October 1965 and January 1966, and the 
April 1987 VA examination report showing diagnoses of 
scoliosis of the dorsal lumbar spine and lumbar 
paravertebral myositis.  As well, the examiner should 
review the May 2000 statement from Dr. Catoni, the 
February 2000 medical notations from Dr. Grant, and the 
February 2002 medical report from Dr. Lao-Sam tending to 
show low back problems/pain since 1966.  Following an 
examination of the veteran and a review of his medical 
records and history, the VA specialist should render an 
opinion as to whether it is at least as likely as not that 
any back disorder found, including scoliosis, constitutes 
a congenital or developmental defect.  Additionally, the 
VA specialist should render an opinion as to whether it is 
at least as likely as not that the any back disorder found 
existed prior to the veteran's entrance into the service.  
As well, the examiner should render an opinion as to 
whether it is at least as likely as not that the veteran's 
back disorder was aggravated/increased in disability 
during his service, and whether such increase was due to 
the natural progress of the disease.  Furthermore, the 
examiner should provide an opinion as to whether it is at 
least as likely as not that any current back disorder is 
related to the 1965-1966 in-service injury, was incurred 
during the veteran's active service, became manifest to a 
compensable degree within a one year period of his 
discharge from service, or is otherwise related to his 
active service.  Lastly, the VA specialist should render 
an opinion as to whether it is at least as likely as not 
that the claimed back disorder is related to any post-
service event(s) or diseases.  If the etiology of the 
veteran's back disorder is attributed to multiple 
factors/events, the examiner should specify which 
symptoms/diagnoses are related to which factors/events.  
It is requested that the VA specialist reconcile any 
contradictory evidence regarding the etiology of the 
veteran's back disorder.  All pertinent clinical findings 
and the complete rationale for all opinions expressed 
should be set forth in a written report.  

4.	After the development requested above has been completed 
to the extent possible, the RO should again review the 
record.  If any benefit sought on appeal remains denied, 
the appellant and representative, if any, should be 
furnished a supplemental statement of the case and given 
the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





